IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


DWAYNE JONES,                                : No. 65 EM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
COURT OF COMMON PLEAS OF                     :
PHILADELPHIA COUNTY,                         :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of August, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.